DETAILED ACTION
This action is responsive to communications filed on April 11, 2022. 
Claims 1-8, 10, 12, 14, 16, 18, 19, 21, 22, 27, 29, and 30 are pending in the case. 
Claims 1, 29, and 30 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1-8, 10, 12, 14, 16, 18, 19, 21, 22, 27, 29, and 30 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
Regarding claims 1, 29, and 30, the claimed invention is directed to a medium, apparatus, and method for generating and utilizing virtual fingerprint representing text data. Further, the claimed invention includes dividing text data into one or more segments based on a predetermined text segmentation algorithm, determining a mapping value assigned to one or more subsegments that form a segment based on the predetermined mapping algorithm. Further, the claimed invention includes generating a coordinate value for each of the one or more segments based on the determined mapping value, and generating the virtual fingerprint having a phonetic feature for the text data based on the generated coordinate value. Further, the claimed invention includes generating a labeled training data comprising a similarity result data for two or more text data and data for virtual fingerprints having a phonetic feature generated corresponding to the two or more text data, and training a deep neural network by using the labeled training data. 
Relevant prior art of record includes Pottinger, US Patent Application Publication no. US 2017/0039211 (“Pottinger”). Pottinger teaches hash values generated by this hash function can be used to determine whether any text files are identical or similar to one another. Para. 0026. Further, respective values of the elements to which the n-gram is mapped. Para. 0028. Further, once each of the n-grams have been mapped to elements in the CM sketch vector, the resulting vector can be iteratively quantized. Para. 0029. Further, utilizing such an approach, similarity-preserving hash values can be generated for various types of content items so that content items that are similar can easily be identified. Para. 0030.
Pottinger, alone or in combination with other prior art of record, fails to teach or fairly suggest dividing text data into one or more segments based on a predetermined text segmentation algorithm, determining a mapping value assigned to one or more subsegments that form a segment based on the predetermined mapping algorithm, generating a coordinate value for each of the one or more segments based on the determined mapping value, and generating the virtual fingerprint having a phonetic feature for the text data based on the generated coordinate value, generating a labeled training data comprising a similarity result data for two or more text data and data for virtual fingerprints having a phonetic feature generated corresponding to the two or more text data, and training a deep neural network by using the labeled training data
	Accordingly, the recited subject matter of claims 1, 29, and 30 is allowable.

Regarding claims 2-8, 10, 12, 14, 16, 18, 19, 21, 22, and 27, these claims depend from claim(s) 1 and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
	Karakasidis, Alexandros, and Vassilios S. Verykios. "Privacy preserving record linkage using phonetic codes." 2009 Fourth Balkan Conference in Informatics. IEEE, 2009.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176